Citation Nr: 9921380	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
as a result of Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1959 to 
September 1961, and from December 1966 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the benefits sought on appeal.

The issue of entitlement to service connection for PTSD will be 
discussed in the REMAND portion of this decision.

In a letter dated in January 1998, the veteran's attorney appears 
to have raised the issues of entitlement to service connection 
for a skin condition and for urinary tract problems.  As these 
matters have not been procedurally developed for appellate 
review, the Board refers them back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy is not recognized by the 
VA as a disease for which the Secretary has determined that a 
presumption of service connection on the basis of Agent Orange 
exposure is warranted.

2.  The veteran's peripheral neuropathy was first documented many 
years after service, and there is no competent medical evidence 
of record relating this condition to any incident of service, to 
include Agent Orange exposure therein. 

CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy as a 
result of Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998). 

In addition to these regulations, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent Orange, 
unless there is affirmative evidence to establish that he or she 
was not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii) (1998).  If a veteran was exposed to 
Agent Orange during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lungs, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) 
(1998) (emphasis added).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of onset.  See 38 C.F.R. § 3.309(e), 
Note 2.

A veteran can also establish service connection for residuals of 
exposure to Agent Orange by showing that a current disorder is in 
fact causally linked to such exposure.  Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. § 3.303.  In 
Combee, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as to 
the question of whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by the 
veteran while on active duty.  Combee, at 1044; 38 U.S.C.A. 
§§ 1113(b), 1116 (West 1991 & Supp. 1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A claimant must generally satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  Lastly, there must be evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a claim may be well grounded 
based on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  The Court held that the 
chronicity provision applies where there is evidence, regardless 
of its date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period and 
that the veteran still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be well 
grounded "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In the present case, the veteran claims that he currently suffers 
from peripheral neuropathy in his upper and lower extremities 
which began in service as a result of having been exposed to 
Agent Orange.  For the following reasons, however, the Board 
finds that the veteran's claim is not plausible or capable of 
substantiation.

Service medical records make no reference to any complaint, 
treatment or finding for peripheral neuropathy.  The first 
documented complaint of peripheral neuropathy was not until 1994, 
almost twenty years after the veteran's separation from service.  
In this regard, the first mention of peripheral neuropathy is 
contained in VA outpatient treatment reports dated from June 1994 
to October 1995.  The veteran initially reported complaints of 
numbness and weakness involving his left arm when seen in June 
1994.  Neurological examination at that time was normal.  The 
impression was probable degenerative disc disease versus 
arthritis, given left arm and shoulder discomfort.  Subsequent 
records show that the veteran was seen for peripheral neuropathy 
and pain involving the left shoulder and left arm.  None of these 
reports contains a medical opinion as to the etiology of the 
veteran's peripheral neuropathy.

Based on the foregoing, the Board finds that the veteran has not 
presented a well-grounded claim for service connection for 
peripheral neuropathy.  The record reflects that the veteran 
served in the Republic of Vietnam during the Vietnam era, and 
there is competent medical evidence demonstrating that he 
currently suffers from peripheral neuropathy.  Nevertheless, this 
condition is not among the diseases for which the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act of 
1991, has determined are associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  In this 
regard, the Board notes that the veteran has not been diagnosed 
as having acute or subacute peripheral neuropathy as manifest 
within two years of discharge.  On the contrary, the evidence 
shows that his condition was first manifested nearly twenty years 
after service separation.  Since acute and subacute peripheral 
neuropathy (present within two years of discharge) are the only 
neuropathies listed in section 3.309(e), service connection on a 
presumptive basis due to herbicide exposure is not warranted.  As 
such, service connection can only be established with proof of 
actual direct causation. 

However, as the veteran has also failed to present medical 
evidence linking his current peripheral neuropathy to service, or 
to exposure to herbicides, there is no basis for a grant of 
service connection on a direct basis.  Despite the veteran's 
assertions, service medical records make no reference to any 
complaint or treatment for peripheral neuropathy.  Thus, no 
chronic disability was shown in service.  The record also reveals 
that the first documented post-service complaints of peripheral 
neuropathy were not until 1994, approximately twenty years after 
his separation from service.  More importantly, none of the 
records of post-service treatment include a medical opinion 
relating the veteran's current peripheral neuropathy to either 
period of active military service, to include herbicide exposure 
therein. 

The Board also has considered the veteran's own lay statements, 
including testimony presented before a hearing officer at the RO 
in June 1998.  The veteran stated, in essence, that he felt a 
tingling sensation throughout his entire body.  He explained that 
both hands and legs were manifested by numbness, and that he was 
unable to sit or stand for prolonged periods.  According to the 
veteran, this condition began in service.  Nevertheless, the 
Court has consistently held that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  The record does not reflect that the 
veteran possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
peripheral neuropathy.  Therefore, his lay statements standing 
alone cannot serve as a sufficient predicate upon which to find 
the claim for service connection to be well grounded.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of competent medical evidence to support 
the claim for service connection for peripheral neuropathy, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Therefore, the VA 
has no further duty to assist the veteran in developing the 
record to support the claim for service connection for the 
claimed disability.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

Finally, the Board is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 
The Board also views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the current 
claim has been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy as a result of Agent 
Orange exposure is denied.



REMAND

The Board finds that the veteran has submitted a well-grounded 
claim for service connection for PTSD.  A well-grounded service 
connection claim for PTSD has been submitted when there is "[1] 
medical evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a nexus 
between service and the current PTSD disability."  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f) (1998).  
The determination of the sufficiency (but not the existence) of a 
stressor is subsumed in the PTSD diagnosis, and is exclusively a 
medical determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into account 
in providing a PTSD diagnosis."  Cohen, 10 Vet. App. at 140.

In reaching this determination, the Board has considered the 
veteran's statements that he suffers from PTSD as a result of 
stressors he experienced while serving in Vietnam.  In addition, 
a March 1997 VA examination report contains a diagnosis of PTSD 
based on the veteran's reported stressors.  Under these 
circumstances, the veteran's claim for service connection for 
PTSD is well grounded, thereby triggering the VA's duty to assist 
under 38 U.S.C.A. § 5107(a).

Although the veteran's PTSD claim is well grounded, the evidence 
is insufficient to warrant a grant of service connection.  The 
Board notes that the listing of decorations and awards on the 
veteran's DD 214 does not include the Purple Heart, the "V" 
Device, or any other award indicating that the veteran had 
engaged in combat.  The veteran's service personnel records also 
do not show that the veteran engaged in combat with enemy forces.  
Under these circumstances, the Board notes that the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressors.  In this respect, nothing in 
Cohen negates the need for a noncombat veteran to produce 
credible corroborating and supporting evidence of any claimed 
stressor used in supporting a diagnosis of PTSD.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f).

The Board notes that the diagnosis of PTSD contained in the March 
1997 VA examination report is based on a history of service 
provided by the veteran to the examiner.  In particular, the 
veteran claimed that he experienced numerous stressful events 
during his second tour in Vietnam while stationed in Phu Bai with 
the 101st Airborne Division.  Although not documented in any 
records, the veteran stated that he functioned as a platoon 
sergeant and squad leader for approximately six months, during 
which time he took people out on patrol.  He indicated that two 
members of his squadron and other acquaintances were killed.  He 
reported having daily contact with enemy forces during ambushes 
and while setting up perimeter security.  He also said that he 
engaged the enemy with small arms fire, but was unable to say for 
sure if he killed anyone.  He did indicate, however, that he 
witnessed people being hit by small arms fire and that he was 
under mortar attack on a nightly basis.  He described one such 
attack in which he witnessed a mortar round kill five men after 
he had warned them to turn off their lights and take cover.  In 
addition, the veteran stated that he was subsequently assigned 
grave registration duty after his commander told him he was going 
to give him a break.  He related that this involved retrieving 
dead bodies from the field and tagging them.  This also involved 
taking care of the bodies of dead Vietnamese civilians, including 
infants.

During a hearing held in June 1998 at the RO, the veteran related 
another stressful incident which involved witnessing the death of 
two men as a result of picking up a round they believed to be 
dead.  The veteran was unable to recall their names.  When asked 
about the incident in which five men were killed by a mortar 
round, the veteran also was unable to recall their names.

The Board notes that where records available to the rating board 
do not provide objective or supportive evidence of the alleged 
in-service traumatic stressor, it is necessary to develop this 
evidence.  Such development includes providing the stressor 
information to the United States Armed Services Center for 
Research of Unit Records (USASCRUR), formerly known as the U.S. 
Army & Joint Services Environmental Support Group, in an attempt 
to verify the claimed stressors.  Before such information can be 
provided, however, the VA must submit a comprehensive statement 
containing as much detail as possible regarding all alleged in-
service stressors.  Thus, the veteran should be requested to 
provide more details concerning his claimed in-service stressors.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request from the 
veteran, through his attorney, a 
comprehensive statement containing as 
much detail as possible regarding all 
alleged in-service stressors.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as the dates, 
locations, detailed descriptions of 
events, units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignments, or any other 
identifying details. The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible.

2.  Thereafter, the RO should review the 
file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while stationed in Phu Bai.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any valid 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If, and only if, any claimed stressor 
is verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the diagnosis of any and all 
present psychiatric disorders in 
accordance with DSM-IV.  All indicated 
studies, including PTSD sub-scales, are 
to be performed.  The RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, 
should be made available to the examiner 
for review.

5.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

6.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires to 
have considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

